FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement filed 2/2/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The Office Action Issued in Chinese Patent Application No. 201910049160.8, dated December 9, 2020 was not provided with the IDS.  Therefore, the document has been lined through and not considered. 

Claim Rejections - 35 USC § 101
The 35 USC 101 rejection has been overcome and withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiruta et al. U.S. Patent Application Publication 2017/0261403.
With respect to claim 1, Hiruta teaches a sensor that is configured to detect diagnosis target information of a diagnosis target device (mechanical apparatus 1 having various operating data that is monitored by various sensors and then output, paragraphs 24 and 40); a setting portion that is configured to set a type of a determination value to be used for determination of whether an abnormality occurs in the diagnosis target device from among a plurality of types of determination values based on the diagnosis target information (parameter setting unit 14 which allows an expert 5 to enter parameters be evaluated using a procedure development screen 50 from the monitored operating data, paragraphs 65-69, figure 5); and a diagnosis unit that comprises: a determination value specifying portion that is configured to specify the plurality of types of determination values based on the diagnosis target information acquired by the sensor regardless of details set by the setting portion (a state monitoring apparatus 2 collects the operating data from the mechanical apparatus, accumulates data, in addition, diagnoses periodically the presence and absence of the abnormality in the mechanical apparatus 1 according to a prescribed abnormality detection procedure, and reports a result of the diagnosis to the administrator 4, paragraph 25), a determination portion that is configured to determine whether the abnormality occurs in the diagnosis target device on the basis of the determination value of the type set by the setting portion (abnormality detection apparatus 10 that includes abnormality detecting procedure editing unit 13 and determines abnormalities from the operating data from parameters that are set in the development screen 50, paragraphs 70-87), a first output portion that is configured to output a determination result in the determination portion to a first external device provided separately from the diagnosis unit (display unit 19 which includes parameter verification screen 60, figures 2 and 6), and a second output portion that is configured to output the plurality of types of the determination values specified by the determination value specifying portion regardless of the details set by the setting portion to a second external device provided separately from the diagnosis unit and first external device (State monitoring apparatus 2 that is configured with a display device that is not illustrated, a console, a control computer, is connected to the mechanical apparatus 1 and accumulates the data, in addition, diagnoses periodically the presence and absence of an abnormality in the mechanical apparatus 1 according to a prescribed abnormality detection procedure, paragraph 25. This happens in addition to the procedure run by the abnormality detection procedure apparatus 10).
With respect to claim 2, Hiruta teaches wherein the second external device sets reference thresholds with respect to respective types of determination values, and displays proportions, with respect to the reference thresholds, of the respective types of determination values received from the second output portion (state monitoring apparatus 2 that is configured with a display device that is not illustrated, a console, a control computer, is connected to the mechanical apparatus 1 and accumulates the data, in addition, diagnoses periodically the presence and absence of the abnormality in the mechanical apparatus 1 according to a prescribed abnormality detection procedure, paragraph 25). 
With respect to claim 3, Hiruta teaches wherein the second external device points a pointer on a proportion display to display a numerical value of the determination value (display as part of the state monitoring apparatus 2, figure 1, paragraph 25).
With respect to claim 4, Hiruta teaches wherein the second output portion outputs the diagnosis target information detected by the sensor to the second external device (figure 1, paragraph 25).
With respect to claim 5, Maeda teaches wherein the setting portion is able to perform a non-diagnosis setting, and wherein in a case where the non-diagnosis setting is performed, the diagnosis unit does not perform the output in the first output portion and performs the output in the second output portion (interpreted as the sensor data being collected for analysis the continuous collecting of the operating data that is output by the state monitoring apparatus with or without an abnormality procedure being executed, figure 1, paragraphs 25).
With respect to claim 6, Hiruta teaches wherein the diagnosis target device is a gear motor (mechanical apparatus 1, figure 1), and wherein the first external device is a control management device for controlling the gear motor (state monitoring apparatus 2 has a control computer, paragraph 25).
With respect to claim 7, Hiruta teaches wherein the second external device comprises the setting portion (parameters that are set in the development screen 50 as part of the abnormality detection procedure apparatus 10), and wherein the second external device transmits the details set by the setting portion to the diagnosis unit (data is transmitted between the state monitoring apparatus 2 and the abnormality detection procedure apparatus 10, figure 1).
With respect to claims 8 and 9, Hiruta teaches wherein the setting portion is able to set, as the determination value, a peak value which is a distance between a maximum value and a minimum value in amplitude of the diagnosis target information within a predetermined measurement time, or an effective value which is a square mean of the diagnosis target information within the predetermined measurement time, and wherein the setting portion is able to set a plurality of the determination values as the determination value to be used for determination of whether an abnormality occurs in the diagnosis target, device  (With the terms “able to” being used in the claim, the prior art of Hiruta must only be able or capable of performing the claimed functions listed after the terms “able to”, and not necessarily perform the functions in their entirety.  Hiruta teaches that an expert 5 may enter parameters to be evaluated from the monitored operating data using a procedure development screen 50 and that an expert sets desired parameters for analysis looking at the sampled operating data, including minimum, maximum, average, and other numerically calculated values, figures 3, 5, 6, and 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        6/1/2021